Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c]) and one count of aggravated unlicensed operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3]). He contends that the plea colloquy, taken together with the additional colloquy when he sought permission to retain new counsel, is insufficient to support his conviction. Defendant did not make a motion to withdraw his guilty plea or to vacate the judgment of conviction. Thus, defendant has failed to preserve his contention for our review (see, People v Lopez, 71 NY2d 662, 665; People v Ayala, 226 AD2d 1127, lv denied 88 NY2d 964). In any event, there is no merit to defendant’s contention. Defendant, in making an application to retain new counsel, claimed that he was “fuzzy” about his guilt or innocence. County Court noted, however, that during his plea allocution defendant admitted that he was driving the vehicle in question while intoxicated and while his license was suspended or revoked. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Felony Driving While Intoxicated.) Present — Pine, J. P., Lawton, Pigott, Jr., Callahan and Boehm, JJ.